Citigroup Funding Inc. August 25, 2011 Medium-Term Notes, Series D No. 2011 - MTNDG0078 Filed Pursuant to Rule 424(b)(2) Registration Nos. 333-172554 and 333-172554-01 STRUCTURED INVESTMENTS Opportunities in U.S. Equities 1,190,000 ELKS® Based Upon the Common Stock of Amazon.com, Inc. Due February 23, 2012 Equity Linked Securities (“ELKS®”) ELKS offer a short-term, enhanced yield strategy that pays a periodic, above-market, fixed rate coupon (per annum) in return for the risk that the ELKS will redeem for a fixed number of shares of the underlying equity (or, at your option, the cash value of those shares) at maturity if the closing price of the underlying equity is less than or equal to the downside threshold closing price on any trading day from but excluding the pricing date to and including the valuation date. The value of these shares may be less than the stated principal amount of the investor’s initial investment and could be zero, and, except in limited circumstances, the investor has no opportunity to participate in any increase in the price of the underlying equity.
